OFFICE   OFTHE    AlTORNEY     OENERAL      OFTEXAS

                              AUSTIN




fionorablo Jaawra W. Straw5
Count&' Attorney
Uillaoy (fountp
Raymondrlll4, TeJccrs

Dear sir:




          sn pour letter 0
opf514n in response




                          ofb!di4      I:IX, Texa6   COn6tftUti.05
maad

                          uEe 6haUhav4   DO pow4rtoE4-
                          h, or to 6uthorleb the re$4asSng    :-
                          in whole or in part, ths fndsbt- -"
                        i or obligation of any 44rp43?atiO5
                        0 this state or to any countp or
               subdltieion thereof, or (lithermuniaipti
       uorporiation therein, except delfnqu4nt taxes whlah
       have be4n due for a perl4d of at 3.46st ten y46r6*
       (344. 68, iirt. 8, 6dbpt8d 814Cti45 W4V. 8, &k?%)"
E@tzoiable    Jaraer    w.   fitram,     h&6     a




           Yrom the opinion of th6 Suprerr, Caurt, Janet 'I*
pilllla6l6,45 s* w. (PitI)
                         130, m qu4t6t
              *. . .

           9b6   6t6tUt66   iZOi@ ti6i4 to t-0  h6V6   BOII-
      trima pr4rieions for the aall4otl?~n of aem-
      qu4ut tax46 by rrttoX&e$'s 03 Oth6T6 by OOntT48t6
      tar a *roentage     a? tho tax, or t4x66,    lnter48t,
      and    ~penaltiO6      OOu60t6a.       96rOn'S  Aanr Clr. &St.,
      &6.       7%5&, 7344, -6.            %t644 6IUI788th. The       :
      power to sake 4ontra4t6 ,UtldeF th.66  6tatut66 i6
      aubordlnate ii4the general ~egirlativm     pmbr to
      i~3po64, lmareas4, di&,njllh, of remit p4,aalti46
      ror tax a4linpuuroi~, ana th4 ~i6tOJUto or rwh
      oontract6, where kZ46 bar. adtbr becm paid
      nor raduord to ,jud@,ment, boaa not proventtlm
      rer&s8lon 6 tatuto *on beIn@ erfeatlvo,an6 thb
                t4Xpay4r
      d4lfllqU4nt                    h66       th4 R4Ck6   right   to   p6y
      bf8  t6XOS       Without    p&@lSg        0S6lti
      (60-Oa16b)    that he woi&U6f~    hiii i%h+!%%ta
      n474r bean made. The rmisslon ,statuto ~agplier
      UU1OS6 peior   to  the offWQ%ire &at0  Of the 6t6t-
      ute th6 taxer ha4 actua12Y be46 asU.64t4d O_E
      rsducbd to, fisal~3ul6m48~ l . . .w

            YPM the above aatborlti86 rhioh you &iRdly ipr-
r&6hbd U6 in y3ll.r brief, WXi CtOU6hUi4 that YOU&? Qu66tiOE 6hOti6
be aaswered   in the n4gatire.

                                                               Yours vary truly